Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered June 5, 2002, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, under the circumstances of this case, the testimony offered by the People on rebuttal regarding the defendant’s prior violent behavior toward women with whom he had been involved was admissible *471for the purpose of disproving his claim that he was acting under the influence of extreme emotional disturbance when he stabbed his former girlfriend (see People v Santarelli, 49 NY2d 241 [1980]; People v Ludwigsen, 159 AD2d 591, 592 [1990]). Any potential for prejudice was far outweighed by the probative value of the evidence (see People v Santarelli, supra; People v Manzella, 199 AD2d 964, 964-965 [1993]; People v Torres, 182 AD2d 587 [1992]; People v Cass, 5 Misc 3d 495 [2004]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. S. Miller, J.P, Krausman, Mastro and Fisher, JJ., concur.